DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 15-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopgood et al. (“Hopgood”) (U.S. Patent Application Publication Number 2013/0067127).
Regarding Claim 1, Hopgood discloses a system (Figure 1, item 102) comprising: 
an interface circuit configured to provide an interface with a link (Figure 1, see connection between items 102 and 104); and 
a controller (i.e., located within root port 102) configured to: 
receive one or more bandwidth requests (Figure 4, item 402) from one or more clients (Figure 1, item 104, paragraph 0047; i.e., in Phase 2, the end point 104 sends requests to the root port 102 to modify the bandwidth on the link); and
the root port 102 transmitter sends data to the endpoint 104 receiver and the end point 104 evaluates the quality of the signal and if the quality is not sufficient, the end point 104 transmitter requests different parameter settings by transmitting the request to the root point 102 receiver, wherein the root port 102 changes settings and transmits again to the endpoint 104”]); and
send one of a speed change request or a speed change inform message to a link partner (i.e., the end point 104) via the link after determining the at least one of the link speed and the link width (paragraph 0048; i.e., in Phase 3 [after the end point 104 is satisfied with the link speed - see paragraph 0047], the root port 102 sends speed change requests to the end point 104 [“[i]n Phase 3 the endpoint 104 transmitter sends data to the rootport 102 receiver, and the rootport 102 evaluates the quality of the transmitted signal.  If the quality of the received signal is not sufficient, the rootport 102 transmitter requests different settings by transmitting the request to the endpoint 104 receiver”]).

Regarding Claims 3 and 17, Hopgood discloses wherein the controller is a peripheral component interconnect express (PCIe) endpoint device controller (paragraph 0025).

Regarding Claims 4 and 18, Hopgood discloses wherein the link partner comprises a PCIe host  device (paragraph 0003) and the interface circuit is configured to transmit the speed change request or the speed change inform message to the PCIe host device via the link (paragraphs 0026 and 0058-0059).

Regarding Claims 5 and 19, Hopgood discloses wherein the controller is configured to configure the interface circuit to interface with the link at the at least one of the link speed and the link width (paragraphs 0047-0048).

Regarding Claims 6 and 20, Hopgood discloses wherein the link comprises a peripheral component interconnect express (PCIe) link, and the interface circuit comprises a PCIe interface circuit (paragraph 0064).

Regarding Claims 7 and 21, Hopgood discloses wherein the link speed comprises one of a plurality of different PCIe link speeds corresponding to different PCIe generations (paragraph 0064).

Regarding Claims 8 and 22, Hopgood discloses wherein the link comprises multiple lanes, and the link width corresponds to a number of the multiple lanes that are active (paragraph 0064; i.e., the PCI Express standard allows for multiple active lanes [e.g., x1, x4, x8, or x16]).

Regarding Claims 9 and 23, Hopgood discloses wherein the controller is configured to determine the link speed for the link using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link speeds (paragraph 0047).

Regarding Claims 10 and 24, Hopgood discloses wherein the controller is configured to determine the link width using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link widths (i.e., the examiner selected the situation in which a link speed is determined, and therefore this limitation does not apply to the current rejection).

Regarding Claims 11 and 25, Hopgood discloses wherein the controller is configured to determine the link speed for the link by: determining power consumption for each one of a plurality of different link speeds satisfying the one or more bandwidth requests; and determining one of the plurality of different link speeds having the lowest power consumption (paragraph 0026).

Regarding Claims 12 and 26, Hopgood discloses wherein the controller is configured to determine the link width for the link by: determining power consumption for each one of a plurality of different link widths satisfying the one or more bandwidth requests; and determining one of the plurality of different link widths having the lowest power consumption (i.e., the examiner selected the situation in which a link speed is determined, and therefore this limitation does not apply to the current rejection).

Regarding Claims 15 and 29, Hopgood discloses wherein the controller is one of a host controller or a device controller (paragraph 0047).

Regarding Claim 16, Hopgood discloses a method comprising: 
receiving in a controller (Figure 1, item 102) one or more bandwidth requests (Figure 4, item 402) from a client (Figure 1, item 104) concerning transmission of data from the client over a link (Figure 1, see connection between items 102 and 104) between a link partner and the client using one or more of a plurality of link speeds or widths (i.e., PCIe Gens 1, 2, and 3); 
determining in the controller at least one of a link speed and a link width for the link based on the one or more bandwidth requests including determining when a change in the link speed or the link width is needed based on the one or more bandwidth requests (paragraph 0047; i.e., in Phase 2, root port 102 may select a speed parameter setting based on the speed change request from end point 104 the root port 102 transmitter sends data to the endpoint 104 receiver and the end point 104 evaluates the quality of the signal and if the quality is not sufficient, the end point 104 transmitter requests different parameter settings by transmitting the request to the root point 102 receiver, wherein the root port 102 changes settings and transmits again to the endpoint 104”]); 
implementing a speed change in the client with the controller based on at least one of the determined link speed and link width for the link when the change in the link speed or the link width is needed (paragraph 0064); and 
transmitting one of a speed change request or a speed change inform message with the controller to the link partner over the link, the speed change request or the speed change inform message based on at least one of the determined link speed and link width for the link (paragraph 0048; i.e., in Phase 3 [after the end point 104 is satisfied with the link speed - see paragraph 0047], the root port 102 sends speed change requests to the end point 104 [“[i]n Phase 3 the endpoint 104 transmitter sends data to the rootport 102 receiver, and the rootport 102 evaluates the quality of the transmitted signal.  If the quality of the received signal is not sufficient, the rootport 102 transmitter requests different settings by transmitting the request to the endpoint 104 receiver”]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood as applied to Claims 1 and 16, and further in view of Kwa et al. (“Kwa”) (U.S. Patent Application Publication Number 2006/0015761).
Regarding Claims 13 and 27, Hopgood does not expressly disclose wherein a power management integrated circuit (PMIC) supplies one or more voltages to the interface circuit; and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed.
In the same field of endeavor (e.g., link configuration techniques), Kwa teaches wherein a power management integrated circuit (PMIC) (Figure 3, item 370) supplies one or more voltages (Figure 3, item 390) to the interface circuit (Figure 3, items 330); and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed (paragraphs 0019-0020).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kwa’s teachings of link configuration techniques with the teachings of Hopgood, for the purpose of reducing the power consumption in the system.

Regarding Claims 14 and 28, Kwa teaches wherein the link comprises multiple lanes (Figure 3, Lanes 1-N); the interface circuit comprises a plurality of drivers (Figure 3, items 330), wherein each of the drivers is configured to drive a respective one of the lanes; the system includes a power switch circuit configured to selectively power the plurality of drivers; and the controller is configured to set a number of the plurality of drivers that are powered by the power switch circuit based on the link width (paragraphs 0019-0020).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood as applied to Claims 1 and 16, and further in view of Wagh et al. (“Wagh”) (U.S. Patent Application Publication Number 2016/0283429).
Regarding Claims 30 and 31, Hopgood does not expressly disclose wherein the controller is configured to vary a voltage domain of the interface circuit dependent on the determined link speed or link width for the link based on the one or more bandwidth requests and the speed change request or the speed change inform message to the link partner are configured to enable the link partner to vary a link partner voltage domain that coordinates with the voltage domain of the interface circuit.
In the same field of endeavor (e.g., link configuration techniques), Wagh teaches wherein the controller is configured to vary a voltage domain of the interface circuit dependent on the determined link speed or link width for the link based on the one or more bandwidth requests and the speed change request or the speed change inform message to the link partner are configured to enable the link partner to vary a link partner voltage domain that coordinates with the voltage domain of the interface circuit (paragraphs 0192-0193 and 0207-0208).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wagh’s teachings of link configuration techniques with the teachings of Hopgood, for the purpose of allowing for fewer overall bit errors (see Wagh, paragraph 0207).

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “[a]s further shown in Figure 4 of Hopgood, the disclosed actual data transmission appears to be always performed at lower speed as shown in steps 406 and 412, for example.” Response, page 9. The examiner disagrees. First, Hopgood does in fact disclose that the See Hopgood, Figure 4, item 404. After this step, “Burst Link Training is paused at completion of first quantum and PCIe link speed is changed back to lower speed for data transactions”. See id. at Figure 4, item 406. Therefore, contrary to Applicant’s argument, the data transmission speed is in fact changed in Hopgood. Furthermore, even if were assumed that Applicant’s argument was accurate, the argued claim does not require that the data transmission speed ever actually changes. Rather, only “requests” are transmitted between the various components. Accordingly, Applicant’s argument is not persuasive.
Regarding Claim 1, Applicant argues “Hopgood does not appear to base the link speed or width determination on a particular client’s bandwidth request, but merely is based on a simple change request to move to a different PCIe generation (See e.g., paragraph [0064]) that is between only the root port 102 and end point port 104 ends of the link (i.e., a client bandwidth request to either of these ports 102 or 104 does not appear to be disclosed or suggested in Hopgood).” Response, page 10. However, as stated in the previous Office action, the end point 104 was equated to the claimed “client”. This is an appropriate interpretation because the end point 104 performs the functions of both the claimed “client” as well as the claimed “link partner”. More specifically, the end point 104 sends the bandwidth request 402 to the controller 102 and also receives the speed change request from the controller 102. See Hopgood, paragraphs 0047-0048. Accordingly, Applicant’s argument is not persuasive.
Regarding Claim 1, Applicant argues “the arguments above fail to show how a training request from one port (e.g., root port 102) to another port on the link (e.g., end point port 104) would further involve or include a client bandwidth request and then ‘determine at least one of a link speed and a link width for the link based on the one or more bandwidth requests including determining when a change in the link speed or the link width is needed based on the one or more bandwidth requests .’” Response, 
Regarding Claims 4, 11, 12, 18, 25, and 26, Applicant makes arguments that are substantially similar to those provided in the response of 6/16/21. Response, page 11. The examiner has responded to these arguments in the previous Office action and therefore Applicant is referred to those remarks. See Final Office action of 7/12/21, 8-9.
Regarding Claim 30, Applicant argues “[s]uch voltage domain coordination of an interface and a link partner using speed change requests or speed change inform messages is clearly absent from Wagh, as well as Hopgood, and the present Office Action has not pointed to any such teaching in the references.” Response, pages 14-15. The examiner disagrees. Wagh teaches that the voltage domain centering method is performed in order to train the PCIe link. See Wagh, paragraph 0192. The training process involves both of the devices on the link sending and receiving speed change requests as taught by Hopgood. Wagh is concerned about the voltage domain “drifting” due to concerns such as temperature. Therefore, since both devices on the link have presumably drifted in the voltage domain, the voltage domains of each of the components is in fact “coordinated” through the link training process, as claimed. Accordingly, Applicant’s argument is not persuasive.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.